DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 30 November 2021.
Claims 1-24 are still pending; Claim 1 has been amended; Claim 25 has been newly added.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisamura (US 2019/0232911).
Regarding Claim 18, Hisamura discloses a first frame 22 member having a first end 22F and a second end (see annotated Fig. 3 below); and a second frame member 22 (same on both sides of vehicle) having a first end and a second end, wherein both the first ends of the first and second frame members are configured to couple to a front half of the frame and the second ends of the first and second frame members are configured to couple to the front half of the frame to strengthen the upper frame portion, at least one of the first and second ends of each of the first and second frame members including at least one mechanically coupled joint (see Fig. 4; mechanically coupled at 22f junction) configured for coupling each of the first and second frame members to the front half of the frame.

    PNG
    media_image1.png
    591
    760
    media_image1.png
    Greyscale


Regarding Claims 20 and 21, the frame members 22 have vertical extension sections (see Fig. 3) and include bends.
Regarding Claim 22, the frame members 22 are attached via cross frame members (see Fig. 2).
Regarding Claim 23, the first ends of the first and second frame members are coupled to the upper frame portion of the frame and the second ends of the first and second frame members are coupled to a lower frame portion of the frame (see annotated Fig. 3 above).
Regarding Claim 24, both ends of the frame include mechanical joints.

Allowable Subject Matter
Claims 1-17 and 25 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, in conjunction with the amendments to the claims, overcome the previous rejections of claims 1-3, 6, 7, 9 and 11-17.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASON S DANIELS/Primary Examiner, Art Unit 3612